Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Rost on 9/30/21.
The application has been amended as follows: 

Claim 1, lines 7-8 read “further wherein, the light-emitting mechanism is positioned at a location above the forwardmost end of the housing.” and now reads -- further wherein, the light-emitting mechanism is positioned at a location above the forwardmost end of the housing and is angularly oriented in a partially upward and rearward direction.—

Claim 2 is cancelled.

Claim 10, lines 12-13 read “further wherein, the light-emitting mechanism is positioned at a location above the forwardmost end of the housing.” And now reads -- further wherein, the light-emitting mechanism is positioned at a location above the forwardmost end of the housing and is angularly oriented in a partially upward and rearward direction.—



Claim 18, lines 18-19 read “wherein, the light-emitting mechanism is positioned at a location above the forwardmost end of the housing.” And now reads -- wherein, the light-emitting mechanism is positioned at a location above the forwardmost end of the housing and is angularly oriented in a partially rearward direction.—

Claim 19 read “The agricultural machine of claim 18, wherein the light-emitting mechanism is oriented at least partially rearwardly in a direction towards the cab, the light-emitting mechanism being positioned at a location visible from the cab without being obstructed by the reel.” and now reads -- The agricultural machine of claim 18, wherein the light-emitting mechanism is positioned at a location visible from the cab without being obstructed by the reel.--


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        


/M.I.R./Examiner, Art Unit 3671